DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The amendment filed on 06/10/2021 has been entered. Claims 1-3, 5 and 10-12 have been amended; Claims 6-9 and 13 have been canceled; and Claims 15-17 have been newly added. Thus, Claims 1-5, 10-12 and 14-17 are currently pending and are under examination.

Withdrawn/Moot Rejections
Claim 1 has been amended to recite 
    PNG
    media_image1.png
    23
    234
    media_image1.png
    Greyscale
as support. Iglesia exemplifies the use of silica as a support but fails to exemplify the use of the now claimed support and thus the 102(a)(1) rejection as being anticipated by Iglesia has been withdrawn.
Claims 6-9 and 13 have been cancelled and thus the 102(a)(1) and/or 103 rejections of the cancelled claims are now moot.
Claim 15 of copending Application No. 16/662,741 has been cancelled and thus the nonstatutory double patenting rejection over claims copending Application No. 16/662,741 is moot.
Claims 1 and 12 of US10,563,131B2 (‘131) and Claim 1 of U.S. Patent No. 10,655,069B2 (‘069) recite that the catalyst support comprises a mesoporous oxide 
    PNG
    media_image1.png
    23
    234
    media_image1.png
    Greyscale
 as now claimed. Hence, the nonstatutory double patenting rejections over claims of ‘131, ‘069, ‘365 and ‘182 have been withdrawn.

Maintained and Newly Applied Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 10-12 and 14 stand rejected in a modified form (see underlined section for modification) and Claims 15-17 are newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Decottignies (Decottignies, D. et al. Patent application publication number US2015/0266006 A1). 
15-16, Decottignies teaches in Example 3 a Fischer-Tropsch process for the synthesis of hydrocarbons, the process comprising contacting a synthesis gas feedstock with different catalysts H, I, J and K comprising cobalt and support wherein the support comprises 
    PNG
    media_image2.png
    26
    235
    media_image2.png
    Greyscale
and wherein 
    PNG
    media_image3.png
    22
    67
    media_image3.png
    Greyscale
 is a spinel ([0074]). Decottignies teaches that process is conducted at a temperature of 230º C and at a space velocity of between 100 and 20000 volumes of synthesis gas per volume of catalyst and per hour ([0036]), wherein the synthesis gas comprises a H2/CO molar ratio of 2. 
It is noted that the limitation “wherein said catalyst has been prepared by at least the following steps…” is a product by process claim language as a result of the catalyst product. The product by process limitation is not limited to the manipulations of the recited steps for preparing the catalyst, but only to the structure implied by the steps, in this case, only to the catalyst. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Furthermore, because the process steps (a)-(d) do not appear to impart distinctive structural characteristic to the final catalyst, i.e. catalyst comprising cobalt and a porous support of oxide form , the process steps (a)-(d) are not given patentable weight. See MPEP § 2113:
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

Regarding Claims 2-5, 14 and 17, since the claims are further limiting the product by process steps, they are also not given patentable weight for reasons set forth above.
Regarding Claim 10, Decottignies teaches that the support is a powder form with variable granulometry (in other words, particle size) ([0071]) such as 90 μm ([0117], [0120], [0121] and [0124) and 80 μm ([0119]). The same support as in [0119] has also been used for catalysts H-K ([0125]-[0135]) and they necessarily have a particle size of 80 μm.
2/g and 500 m2/g ([0069]).	
Regarding Claim 12, Decottignies teaches that the support has a pore volume of between 0.3 ml/g and 1.2 ml/g ([0069]).

Response to Arguments 
Applicant argues that additional example G has been provided which is identical to catalyst H of Decottignies and that since Decottignies discloses that catalyst H has the best activity compared to the catalysts I-L, it is inevitable that catalysts I-L of Decottignies would have lower activities than the catalysts prepared according to the claims.
The Examiner disagrees. Firstly the Examiner notes that catalyst L of Decottignies no longer reads on the amended catalyst and thus is no longer going to be subject of the discussion. To address Applicant’s arguments, it is noted that the composition of catalysts E and F of the instant invention is 
    PNG
    media_image4.png
    19
    95
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    21
    147
    media_image5.png
    Greyscale
, respectively, whereas the composition of the comparative catalyst G presented by the Applicant (or catalyst H of Decottignies) is 
    PNG
    media_image6.png
    21
    371
    media_image6.png
    Greyscale
, which is completely different from catalysts E and F. Applicant is not comparing catalysts of the instant invention that have the same composition as catalysts of Decottignies. Applicant has to provide evidence that catalysts having the same composition as catalysts H-K of Decottignies but prepared by the process steps as claimed impart distinctive structural characteristic or show improved activities in the Fischer-Tropsch process when compared to the catalysts H-K and Fischer-Tropsch process of Decottignies. In the 

Maintained and Newly Applied Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 14 stand provisionally rejected in a modified form (see underlined for modification) and Claims 15-17 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of copending Application No. 16/342,810. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to a Fischer-Tropsch process for the synthesis of hydrocarbons, which comprises bringing a feedstock comprising a synthesis gas into contact with at least one catalyst under a total pressure between 0.1 and 15 MPa, at a temperature of between 150 and 350°C, and at an hour space velocity of between 100 and 20 000 volumes of synthesis gas per volume of catalyst and per hour with an H2/CO molar ratio of the synthesis gas between 0.5 and 4, said catalyst comprising silica-alumina and a mixed oxide phase of cobalt. 
Copending Claim 1 fails to recite that the mixed oxide phase of cobalt is CoAl2O4 as claimed but the instant specification defines mixed oxide phase of cobalt as being CoAl2O4 (page 4, line 19). Hence a skilled artisan would have been motivated to use CoAl2O4 as mixed oxide phase of cobalt of the copending specification in the copending process with a reasonable expectation of success in arriving at the instantly claimed Fischer-Tropsch process.

Furthermore, the difference between instant claims and copending claims is that instant Claims 1-5, 14 and 17 recite steps for obtaining the catalyst, however as set forth above, the limitation “said catalyst being prepared by at least the following steps…” is a product by process language and is not given patentable weight as a result of the catalyst product. The product by process limitation is not limited to the manipulations of the recited steps for preparing the catalyst, but only to the structure implied by the steps, in this case, only to the catalyst. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). Furthermore, Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).

Furthermore, because the process steps (a)-(d) do not appear to impart distinctive structural characteristic to the final catalyst, i.e. catalyst comprising cobalt and a porous support of oxide form , the process steps (a)-(d) are not given patentable weight. See MPEP § 2113:
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5 and 14 stand rejected in a modified form (see underlined section for modification) and Claims 15-17 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 14 of U.S. Patent No. 9,486,789B2 (‘789). 
Although the claims at issue are not identical, they are not patentably distinct because they are both drawn to a Fischer-Tropsch process for the synthesis of hydrocarbons, which comprises bringing a feedstock comprising a synthesis gas into contact with at least one catalyst under a total pressure between 0.1 and 15 MPa, at a temperature of between 150 and 350°C, and at an hour space velocity of between 100 and 20 000 volumes of synthesis gas per volume of catalyst and per hour with an H2/CO molar ratio of the synthesis gas between 0.5 and 4, said catalyst containing an active phase comprising at least cobalt and a porous support of oxide.
The instant claim recites that the support comprises 
    PNG
    media_image1.png
    23
    234
    media_image1.png
    Greyscale
, whereas Claim 1 of ‘789 recites that the support comprises alumina, silica, phosphorus and at least one simple spinel MAl.sub.2O.sub.4 or mixed spinel MxM'(1-x)Al2O4 which is or is not partial, wherein M and M' are separate metals selected from the group formed by magnesium (Mg), copper (Cu), cobalt (Co), nickel (Ni), tin (Sn), zinc (Zn), lithium (Li), calcium (Ca), cesium (Cs), sodium (Na), potassium (K), iron (Fe) and manganese (Mn) and in which x is between 0 and 1, the values 0 and 1 being themselves excluded. Claim 1 of ‘789 recites a finite number of M and M’ including Co as instantly claimed. MPEP § 2143 states that the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp and that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Therefore, choosing from a finite number of identified, predictable solutions, is likely to be obvious when it does no more than predictable results and with a reasonable expectation of success. Thus, a skilled artisan would have been motivated to try the finite number of M and M’ of claimed ‘789 (including Co) with a reasonable expectation of success in arriving at the instantly claimed invention.

Furthermore, the difference between instant claim and claims of ‘789 is that instant Claims 1-5, 14 and 17 recite steps for obtaining the catalyst, however as set forth above, the limitation “said catalyst being prepared by at least the following steps…” is a product by process language and is not given patentable weight as a result of the catalyst product. The product by process limitation is not limited to the manipulations of the recited steps for preparing the catalyst, but only to the structure implied by the steps, in this case, only to the catalyst. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 3652, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
Furthermore, because the process steps (a)-(d) do not appear to impart distinctive structural characteristic to the final catalyst, i.e. catalyst comprising cobalt and a porous support of oxide form , the process steps (a)-(d) are not given patentable weight. See MPEP § 2113:
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

Claim(s) 1-5, 10-12 and 14 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 14 of U.S. Patent No.  11,020,728B2 (previously Application No. 15/565913).
Although the claims at issue are not identical, they are not patentably distinct because they are both drawn to a Fischer-Tropsch process for the synthesis of hydrocarbons, which comprises bringing a feedstock comprising a synthesis gas into contact with at least one catalyst under a total pressure between 0.1 and 15 MPa, at a temperature of between 150 and 350°C, and at an hour space velocity of between 100 and 20 000 volumes of synthesis gas per volume of catalyst and per hour with an H2/CO molar ratio of the synthesis gas between 0.5 and 4, said catalyst containing an active phase comprising at least cobalt and a porous support comprising silica, alumina and CoAl2O4.
The difference is that instant Claims 1-5, 14 and 17 recite steps for obtaining the catalyst, however as set forth above, the limitation “said catalyst being prepared by at least the following steps…” is a product by process language and is not given patentable weight as a result of the catalyst product. The product by process limitation is not limited to the manipulations of the recited steps for preparing the catalyst, but only to the structure implied by the steps, in this case, only to the catalyst. See MPEP § 2113:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016). However, in the context of an infringement analysis, a product-by-process claim is only infringed by a product made by the process recited in the claim. Id. at 1370 ( "a product in the prior art made by a different process can anticipate a product-by-process claim, but an accused product made by a different process cannot infringe a product-by-process claim" ).
Furthermore, because the process steps (a)-(d) do not appear to impart distinctive structural characteristic to the final catalyst, i.e. catalyst comprising cobalt and a porous support of oxide form , the process steps (a)-(d) are not given patentable weight. See MPEP § 2113:
 The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such as "welded," "intermixed," "ground in place," "press fitted," and "etched" are capable of construction as structural limitations). See also In re Nordt Dev. Co., 881 F.3d 1371,1375-76, 125 USPQ2d 1817, 1820 (Fed. Cir. 2018)(holding "the specification demonstrates that ‘injected molded’ connotes an integral structure," and discussing several cases since Garnero that held "limitations to convey structure even when they also describe a process of manufacture").

Conclusion
Claims 1-5, 10-12 and 14-17 are rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622